Title: To Benjamin Franklin from James Logan, 1 May 1731
From: Logan, James
To: Franklin, Benjamin

Friend B.F.
1st of May 1731
I did wrong perhaps in bringing out with me the Paper I had from T. G. but on thy Letter I return it. To give my opinion of it is needless, for it Speaks for itself. That method of Locks (as they are call’d) in Rivers is found of great Use, and comes daily more into practice. There are now vast numbers of them in England: But the authors Proposal of a Side Dam (to me at least) is new, and in some places, I believe, might be advantageously applied, but scarce in [the] Delaware, I doubt; For Such a Wall, as it must be Tight to make it of any Use would be vastly laborious and chargeable. Besides that what we call Falls in our River for the most part are not properly Such, but only ledges of Rocks cross the Stream, which are not near so difficult to remove, as it would be to make such Walls and Gates, that are necessary only where there is a Descent, when with us were the Rocks removed the Stream would be near a Level. His other Proposals, where practicable for the Ground, might doubtless be useful on the great Rivers in Europe, where large Cities and Towns are Seated both below and above, and here perhaps in future Ages may be tried, but scarce under any of our Governments as they are at present established. It would be well I believe to have the Paper made public, for ’tis a pity that such ingenious Thoughts should be lost. But as it is doubtful at least whether any part of it will be putt in practice in these parts during this Age how far an Impression of it might answer the Charge I shall not pretend to judge. I thought to have taken a Copy of it, but for want of a fitt hand here for such purposes have not done it. Thy friend (sign’d only)
J. L.
To B. Franklin
